DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant’s Information Disclosure Statement, filed 05/07/2019 has been received, entered into the record, and considered.  See attached form PTO-1449.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen; Greg et al. (“Olsen”) US 20150242397 A1 as applied to claims 1, 8, and 15 in view of Hertz; Sha et al. (“Hertz”) US 20180082183 A1.

Regarding claim 1, Olsen teaches a method comprising:
identifying a first feature from unstructured data based at least in part on analysis of the unstructured data, the first feature corresponding to a term within the unstructured data as one or more reasons given by that person or person or other (i.e., unstructured data) by the sales representative or other sales team member relating to or backing up the loss, etc [0086]; 
extracting the first feature from the unstructured data and a second feature from the structured data as Information captured for lost opportunities can include identification of the person or persons (i.e., structured data stored in database) who declined the opportunity to buy, one or more reasons given by that person or person [0086];
creating a merged set of features by merging the first feature extracted from the unstructured data with the second feature extracted from the structured data as Information captured for lost opportunities can include identification of the person or persons (i.e., structured data stored in database) who declined the opportunity to buy, one or more reasons given by that person or person or other information acquired by the sales representative or other sale steam members regarding reasons for the opportunity being lost, any notes (i.e., unstructured data) by the sales representative or other sales team member relating to or backing up the loss, etc [0086];
FIG. 2 shows a diagram 200 illustrating potential sources of data or other information that can be acquired by or received at a recurring revenue management system 202. Among other possible data sources…, a customer master database 216, a contract management system 220, user adoption and usage data sources 222, a customer service database 224, and the like ([0035] and Fig. 2, elements 216).
training a machine learning model to predict a likelihood of an outcome of an event based at least in part on the merged set of features as Predictive models 
In one example, the user interface can include a graphical feature that highlights or otherwise draws a user's attention to one or more opportunities, groups of opportunities, values of one or more metrics, or the like, based on predictive analysis. The user interface features provide real-time analytics, comparative benchmarking to management-generated goals or to predictive outcomes, and customizable forecasting based on the dynamic selection of one or more metrics or definition of one or more parameters related to a recurring revenue asset ([0058 and 0060]).
Hertz is cited for additional support of limitation: the first feature corresponding to a term within the unstructured data as 
“Term extraction” (also term recognition or term mining) is a type of IE process used to identify or find and extract relevant terms from a given document, and therefore have some relevance, to the content of the document. Such activities are often referred to as “Named Entity Extraction” and “Named Entity Recognition” and “Named Entity Mining” and in connection with additional processes, e.g., Calais “Named Entity Tagging” (or more generally special noun phrase tagger) and the like…names of people, products, countries, organizations, geographic locations, etc., are additional examples of “event” or “entity” type terms that are identified and may be included in a list or in database records [0009].
Hertz’s teaching would have allowed Olsen’s to facilitate information retrieval for data mining by identifying and associating unstructured and structured data.

Note: Claim 1 above lacks the "AND" modifier.  The broadest reasonable reading of the claim will enable one to assign "OR" modifier to the listed limitations.  
	

Regarding claims 2, 9, and 16, Olsen further teaches generating an output based at least in part on the likelihood of the outcome of the event, the likelihood of the outcome of the event predicted based at least in part on the merged set features as Predictive models can also support aggregate opportunity outcome predictions, for example to forecast renewal rates, values, resolution rates, etc. for a group of available offers or opportunities. The outcome predictions can optionally include projections of the value of a set of service assets at some point in the future, a total amount of projected revenue for a set of service assets, etc. ([0105, 0106, and 0058]).

Regarding claims 3, 10, and 17, Olsen further teaches generating the output based at least in part on the likelihood of the outcome of the event comprises: (a) plotting a value that quantifies a relationship of the merged set of features to the likelihood of the outcome of the event predicted over a period of time or (b) plotting the likelihood of the outcome of the event predicted over the period of time as the 

Regarding claims 4, 11, and 18, Olsen further teaches wherein the unstructured data comprises free-form text data that has been merged from a plurality of free-form text fields as one or more reasons given by that person or person or other information acquired by the sales representative or other sale steam members regarding reasons for the opportunity being lost, any notes (i.e., unstructured data) by the sales representative or other sales team member relating to or backing up the loss, etc ([0086 and 0082]).

Regarding claims 5, 12, and 19, Olsen does not explicitly teach wherein the term comprise a synonym.
Hertz; however, teaches wherein the term comprise a synonym as For example, although we cover questions like which companies are developing cancer drugs, users also supplied paraphrases like which companies are working on cancer medications thus allowing us to add entries such as working on as a synonym for develop and medication as a synonym for drug [0213].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references Hertz’s teaching would have allowed Olsen’s to expand the coverage of both the lexical and syntactic variants by applying synonymous words and phrases for paraphrases.

Regarding claims 6, 13, and 20, Olsen further teaches wherein creating the merged set of features by merging the first feature extracted from the unstructured data with the second feature extracted from the structured data comprises:
associating a column of a table with a respective one of the first feature and the second feature as The data objects 108 discussed above can optionally also be extendible, for example through customer-specific extensions fields. Additional custom objects can be added to a customer's configuration. In addition, the set of base relationships can be extended to match specific requirements of the commercial entity using the recurring revenue management system 202. Relationships between an instance of the product data object 302, the asset data object 304, the opportunity data object, and the contact data object can be established based on one or more of the data received from the incoming data streams, existing data in the recurring revenue management system 202, user input, and the like. The instances of the data objects 301 and the defined relationships between these instances together make up the asset data model 300 [0043].
In some implementations, a recurring revenue management system is configured for generating graphical representations of individual recurring revenue assets based on data attributes associated with those assets [0059].
Olsen does not explicitly teach the step of:

Hertz; however, the step of:
populating a field of the column of the table with information describing an occurrence of the term corresponding to a feature associated with the column for a record as the identification module 24 determines a frequency and co-occurrence of each entity in each of the set of documents 36, and then generates a contingency table to record and determine associations [0069].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Hertz’s teaching would have allowed Olsen’s to facilitate information retrieval for data mining by identifying and associating unstructured and structured data.

Regarding claims 7, 14, and 21, Olsen further teaches wherein the merged set of features corresponds to a third feature associated with a value that quantifies a relationship of the third feature to the outcome of the event as As an example, a sales period with $1.2M in available opportunity, an 80% expected resolution rate, an 80% close rate, and a 105% conversion rate would have a forecasted target value of $806,000 (e.g. 1.2M times 80% times 80% times 105%=$806,000) ([0071-0073]).
 



Regarding claim 8, the claim recites a computer program product with similar limitations of claim 1 and as such rejected under the same rationale as noted above for claim 1.

Regarding claim 15, the claim recites a system with similar limitations of claim 1 and as such rejected under the same rationale as noted above for claim 1.

Conclusion
The prior art made of record and not relied upon in form PTO-892 is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE WONG whose telephone number is (571)272-4120.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish K. Thomas can be reached on : 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LESLIE WONG/Primary Examiner, Art Unit 2164